Case 1:13-cv-07916-PKC-SLC Document 204 Filed 09/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RENZER BELL, Oo ~
| Plaintiff, 13-cv-7916 (PKC)(HBP)
-against- ORDER
STALIN RAMIREZ a/k/a JOSE STALIN
RAMIREZ,
Defendants.
oe ee ee ee ee ene sen nenneeennnennnne x

CASTEL, U.S.D.J.
If either plaintiff's summary judgment motion or plaintiff's proposed voir dire,
verdict sheet and request to charge are not filed by September 18, 2020, the action will be

dismissed for failure to prosecute.

SO ORDERED.

P. Kevin Castel
United States District Judge

Dated: New York, New York
September 8, 2020

MAIL TO RENZER BELL

 
